       Case 1:18-cr-00006-DAD Document 16 Filed 04/27/20 Page 1 of 2


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   JUSTIN J. GILIO
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
 6   Attorneys for Plaintiff
     United States of America
 7
 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00006-DAD
12
                         Plaintiff,               STIPULATION TO CONTINUE STATUS
13                                                CONFERENCE; ORDER
     vs.
14                                                JUDGE: Hon. Sheila K. Oberto
     WILLIAM RALPH WILSON,
15
                        Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that the status conference scheduled for May 4, 2020, at 2:00 p.m. be
19   continued to June 29, 2020, at 2:00 p.m.
20
21                                                       Respectfully submitted,
22                                                       MCGREGOR SCOTT
                                                         United States Attorney
23
24   DATED: April 24, 2020                                /s/ Justin J. Gilio
                                                         JUSTIN J. GILIO
25                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
26
27
     DATED: April 24, 2020                               /s/ Peggy Sasso
28                                                       PEGGY SASSO
                                                         Attorney for Defendant William Wilson
       Case 1:18-cr-00006-DAD Document 16 Filed 04/27/20 Page 2 of 2


 1                                             ORDER
 2            IT IS SO ORDERED that the status conference currently scheduled for May 4, 2020, at
 3   2:00 p.m. be continued to June 29, 2020, at 2:00 p.m.
 4
     IT IS SO ORDERED.
 5
 6   Dated:       April 27, 2020                              /s/   Sheila K. Oberto           .
                                                     UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed]                   -2-
      Order to Continue Status Conference
